DETAILED ACTION
Applicant’s 09/21/2020 and 10/21/2020 responses to the previous 07/21/2020 and 10/13/2020 Office actions have been considered and entered.

Upon careful consideration of said responses the finality of the previous 07/21/2020 Office action is withdrawn.
In view of the Pre-Appeal Brief filed on 10/21/2020, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111  (if this Office action is non-final) or a reply under 37 CFR 1.113  (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31  followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20  have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/HUNTER B LONSBERRY/              Supervisory Patent Examiner, Art Unit 3665                                                                                                                                                                                          


This is a Non-Final Office Action on the Merits and is directed towards claims 1 and 3-20 as filed on 04/09/2020.


Notice of Pre-AIA  or AIA  Status

Priority is claimed as set forth below, accordingly the earliest effective filing date is 18 August 2015 (20150818).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/US15/45728 filed on 18 August 2015 (20150818).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 07/23/2020 submission(s) of Information Disclosure Statement(s) is/are acknowledged by the Examiner and the reference(s) 

Response to Amendments/Arguments
Applicant’s 10/21/2020 arguments with respect to the rejection of claims as set forth in section 9 of said previous 07/21/2020 Office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20080062120 A1 to Wheeler Lorraine et al. and US 20110022305 A1 to Okamoto; Keisuke as expounded upon below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080062120 A1 to Wheeler, Lorraine et al. ((Wheeler) provided as reference #5 of the 12/07/2017 IDS) in view of US 20110022305 A1 to Okamoto; Keisuke.

Regarding claim 1 Wheeler teaches in for example the Figure(s) reproduced immediately below: 


    PNG
    media_image1.png
    559
    839
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    879
    665
    media_image2.png
    Greyscale

And associated descriptive texts including paragraph(s):

“[0025] FIG. 1 is a schematic diagram of the multi-range LBS tracking system. The tracking system 100 is used to track the location of one or more objects 102. An accessory device 104 is coupled to the object 102 and has GPS capability 106 for generating location data of the corresponding object 102 to be tracked. The location data generated by the accessory device 104 is then communicated through a multi-range wireless link 108 directly to a base unit 110, such as a cellular phone, a personal digital assistant (PDA), a smart phone, a pocket PC, a Blackberry, a Palm Treo, a portable handheld computer, or a laptop or desktop computer. In one embodiment, the multi-range wireless link 108 may be a short range wireless link such as Bluetooth. The wireless communication between the accessory device 104 and the base unit 110 is made possible through a transceiver 112 embedded in the accessory device 104 and a transceiver 114 embedded in the base unit 110. The base unit 110 has one or more processors 116 capable of running a user interface application software 118. The base unit 110 may optionally include a GPS module 107 which can track the real time location of the base unit at all times--for example, if the base unit is a mobile device, the GPS module may be used to track its absolute position, thereby providing a way to track the relative position of the accessory device 104 relative to the location of the base unit 110. The GPS module 107 on the base unit 110 may be integrated in the product or may be implemented as an additional add-on accessory.

[0026] The user interface application software 118 is capable of interpreting the location data generated and transmitted by the accessory device 104 and showing the location data on a display module 120, such as a liquid crystal display (LCD). An end user may also enter information in the user interface application software 118 through an input module 122, such as a keypad. Additionally, the accessory device 104 has a built-in alarm 124 which will alert the object 102 to be tracked when the accessory device 104 is beyond a predetermined range from the base unit 110. Similarly, the base unit 110 also has a built-in alarm 126 to alert the end user that the object 102 to be tracked has gone beyond a predetermined range. The alarm can be presented with multi-modal options, including audio, visual and vibratory cues. Audio cues could take the form of a standard beep, chirp or pre-recorded message, or it could take the form of a ring tone or a part of a song, or it could be a message recorded by the user, or it may be customized in other ways by the user. Visual cues can be presented as flashing lights, flashing backlights and/or pop-up messages on the main screen. Vibratory feedback could be customized to have a few buzzing patterns to alert the parent/end user of different situations that may have come up.

When the child 402 strays beyond a range that has been pre-specified by the parent, an alert sounds both on the accessory device 404 carried by the child 402, and the mobile handset 408 carried by the parent. The parent may then switch to a compass mode 410 to locate the child with a simple interface that draws an arrow pointing from the parent's location to the child's location. The arrow will update interactively as the parent approaches the child 402. If available, a map of the local area (e.g. a park, family amusement center or some such location) may also be downloaded to the mobile handset 408 and optionally displayed on the phone together with the arrow as well as markers indicating the location of the mobile handset 408 and the accessory device 404. In one variation, electronic voice commands may be provided alone or in addition to the arrow and/or map of the local area which provide directions to the end-user. For example, the electronic voice commands may include "turn right" or "turn left" or "go straight" or some other direction command. ”

A method comprising: 
establishing a communication link 108 between a mobile device 110/408 and a navigation system 118/406, the navigation system presenting instructions 410 leading to a destination in figures 1 and 4; and
receiving, in a series by a mobile device 110/408, a plurality of locations wherein each successive location within the plurality of locations is an updated location of a movable object 402/404 in para [0040] above “The arrow will update interactively as the parent approaches the child 402.” Wherein it is understood that interactively updating the arrow connotes the claimed receiving in a series the plurality of locations of the child, further, tracking the object 402 is done sequentially in real time (wherein it is understood that time is measured and passes in a series of finite constructs such as seconds, minutes, hours, etc.) via GPS in para [0025] above 
The base unit 110 may optionally include a GPS module 107 which can track the real time location of the base unit at all times--for example, if the base unit is a mobile device, the GPS module may be used to track its absolute position, thereby providing a way to track the relative position of the accessory device 104 relative to the location of the base unit 110. “ ; 

communicating, as it is received by the mobile device (interactively in real time), each of the plurality of locations over the communication link from the mobile device to a navigation system in para [0040] above :
“If available, a map of the local area (e.g. a park, family amusement center or some such location) may also be downloaded to the mobile handset 408 and optionally displayed on the phone together with the arrow as well as markers indicating the location of the mobile handset 408 and the accessory device 404. In one variation, electronic voice commands may be provided alone or in addition to the arrow and/or map of the local area which provide directions to the end-user. For example, the electronic voice commands may include "turn right" or "turn left" or "go straight" or some other direction command” ; and 

serially setting, as it is communicated over the communication link, i.e. as fast as the GPS signal can be updated and communicated from the device 104 to base unit 110, each of the plurality of locations as the destination within the navigation system and updating the instructions accordingly in para [0040] above i.e. an arrow on a map and “electronic voice commands may include "turn right" or "turn left" or "go straight" or some other direction command” wherein it is understood that as the location of the device changes and is updated via GPS or Bluetooth, base unit 110 is then updated to the next sequential, most recent and current location of device 104. See para :
“[0041] In the case of a lost child, using the GPS-enabled accessory device 104 attached to or carried by the child, and wirelessly linked to the parent or caregiver's cellular phone or personal computer, the parent or caregiver can rapidly find the child with the base unit user  In an embodiment where the base unit's location is known, either via manual entry or via GPS tracking or via synchronizing with the GPS tracker at the beginning of a tracking session, this interface may provide a compass-like functionality and point the parent to the right direction of the lost child, as well as display the distance of the parent to the child. A map overlay may be added to the base unit user interface to provide more detailed information on the immediate surroundings of the parent and the child, to better help the parent find the lost child.” (Emphasis added)

Wheeler does not appear to expressly disclose that the navigation system is part of a “vehicle” and that the instructions are “driving instructions”, i.e. 
establishing a communication link between a mobile device and a navigation system of a vehicle, the navigation system presenting driving instructions leading to a destination; and
and updating the driving instructions (Emphasis added).

Okamoto teaches in for example the figures reproduced immediately below:

    PNG
    media_image3.png
    732
    507
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    405
    477
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    511
    685
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    532
    739
    media_image6.png
    Greyscale


“[0088] At first, an overall configuration of a car navigation system 1 is described briefly. FIG. 1 is a diagram explaining a car navigation system 1 according to the present invention. A user (a driver or a passenger) searches for POI information of a restaurant, a facility, etc., from a web server 4, which is a contents server having POI information, via a mobile phone network/Internet 5 and displays it on a screen, using the portable information terminal 3. Further, for example, the user reserves the restaurant with a reservation form from the screen searched using a portable information terminal 3. Or, the user telephones to the restaurant using the telephone number of the restaurant described in the screen searched using a portable information terminal 3 to have communication with the restaurant, etc. Next, when the user enters the vehicle, the user uses a Bluetooth communication function or an infrared communication function of the portable information terminal 3 to automatically transfer the POI information to the car navigation apparatus 2. A destination in the car navigation apparatus 2 is set based on location information (position information) of the POI information input to the car navigation apparatus 2. At that time, the car navigation apparatus 2 according to the present invention automatically receives destination information from the portable information terminal 3 and sets the destination to which the driver goes with a high probability from this time on. Hereafter, the car navigation system 1, the car navigation apparatus 2 and the portable information terminal 3 are described in detail.” (Emphasis added)
	
establishing a communication link between a mobile device and a navigation system of a vehicle “the user uses a Bluetooth communication function or an infrared communication function of the portable information terminal 3 to automatically transfer the POI information to the car navigation apparatus 2, 
the navigation system presenting driving instructions leading to a destination in para [0103] “The car navigation apparatus 2 performs destination determination and setting of a destination based on the potential destination information transmitted from the portable information terminal 3.”; and
and updating the driving instructions based on the time (Emphasis added) in para;
“[0145] According to the embodiment, as described above, the candidate destination information (information on the candidate destination) from the portable information terminal 3 is automatically transmitted and whether the destination is automatically set is determined. Therefore, convenience in setting the destination in the car navigation apparatus 2 is improved. Further, since the determination of the destination to which the user goes has a high probability, the destination with high accuracy is set and useless setting of a destination, changing of the setting, etc., are prevented, which reduce burdensomeness. In other words, it is possible to provide a car navigation apparatus and a car navigation system which automatically receives destination information from a portable information terminal and performs setting of a destination to which a user goes from this time on with a high probability.”.

[0170] Next, the determination of the set destination is described with reference to a flowchart show in FIG. 10. This description is related to a scene in which the set destination determining part 801 of the portable information terminal 3 performs the determination of the set destination to be transmitted to the car navigation apparatus 2, based on the potential destination information.
[0171] In step 1001, the set destination determining part 801 obtains the current day and time. For example, the set destination determining part 801 obtains day and time such as "17:00 Apr. 1, 2008".
[0172] The process routine goes to step 1002 in which it is determined whether there is a candidate set destination corresponding to the current day and time (17:00 Apr. 1, 2008). The set destination determining part 801 refers to the day and time when the user should reach the destination and determines a set destination considering the current day and time. Specifically, if with respect to a certain candidate set destination the day and time when the user should reach the destination is "18:00 Apr. 1, 2008", it is determined that a probability that the user (driver) goes to this destination is high and the destination is determined as the set destination.
[0173] The process routine goes to step 1003 in which if there are several set destinations determined, the process routine goes to step 1005. If there is a set destination determined, the process routine goes to step 1004.
[0174] The process routine goes to step 1005 in which a set destination is determined among the several set destinations based on the probability values, if there are several set destinations determined. The detail of this process is as described above and thus is omitted here. Then, the process routine goes to step S1004.
[0175] The process routine goes to step 1004 in which the determined set destination is determined (confirmed). It is noted that if there is no candidate set destination corresponding to the current day and time in step 1002, there is no set destination to be transmitted to the car navigation apparatus 2, and thus the process routine terminates without performing any further process. In FIG. 7, an example of setting of a destination in the car, navigation system 1 according to the variant is shown.

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of transmitting a Point Of Interest, i.e. (404) of a mobile cell phone to a vehicle. 



Therefore, the results would have been predictable to one of ordinary skill in the art.  To be clear, Wheeler teaches in Figure 4 a mobile phone tracking a movable object 404 which connotes a Point Of Interest of Okamoto ([0020] “POI (Point of Interest) information of a restaurant, a facility, etc., “ which teaches above in Fig. 7 a vehicle communicating with a mobile phone.  Accordingly, it would be obvious for the vehicle of Okamoto to be directed towards the POI “404” of Wheeler.  Further, Okamoto would continue to update its own location and map display as it travels towards said POI.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Okamoto to the prior art of Wheeler as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”.  Such a combination would allow the parent of Okamoto to get in their vehicle to reach the destination of the lost child

Regarding claim 3 and the limitation wherein communicating each of the plurality of locations over the communication link comprises passing one location of the plurality of 
“[0027] In one embodiment, the wireless link 108 includes a short-range wireless connection such as Bluetooth. The Bluetooth protocol is a short-range, low-power 1 Mbit/sec wireless network technology operated in the 2.4 GHz band, which is appropriate for use in piconets. A piconet can have a master and up to seven slaves. The master transmits in even time slots, while slaves transmits in odd time slots. The devices in a piconet share a common communication data channel with total capacity of 1 Mbit/sec. Headers and handshaking information are used by Bluetooth devices to strike up a conversation and find each other to connect. In this embodiment, while the GPS-enabled accessory device 104 may not include long-range cellular connectivity (although it can be easily provided above and beyond the short-range wireless connectivity), it is equipped with a transceiver 112 operating over a short-range (for example, up to 300 meters) wireless link 108, which allows the GPS data reported by this device 104 to be transmitted directly to a base unit 110 that is equipped with a compatible short-range transceiver 114. The multi-range wireless link 108 of the location tracking system may be implemented in various ways. For example, the short-range portion of the multi-range wireless link 108 may be a Bluetooth connection between the base unit 110 and the accessory device 104. In another example, the short-range portion of the multi-range wireless link 108 may be provided by a radio frequency link not based on Bluetooth, which may result in better battery life preservation and longer operating range. In yet another example, the short-range portion of the multi-range wireless link 108 may be any one of the WiFi communications standards, based on the IEEE 802.11 specifications. In yet another example, the wireless link 108 may be a WiMAX communications standards, based on the IEEE 802.16 specifications.”

 [0030] “…Information on the updated location of the base unit 110 allows the software running on the base unit 118 to show the relative location of the tracked person or object with respect to the location of the base unit….” and 

[0040] “… The arrow will update interactively as the parent approaches the child 402. “ 

with regard to updating the location of the portable terminal with regard to reaching its destination wherein it is understood that The Bluetooth protocol is a short-range, low-power 1 Mbit/sec wireless network technology operated in the 2.4 GHz band is a substantially regular interval of less than five minutes.

See also the teachings of Okamoto Figure 10 step S1001 wherein the update is chosen based on the time.  

Regarding claim 4 and the limitation the method of claim 3, wherein the moving object is a pet animal located outside of confines set by its caretaker see the teachings of Wheeler paragraphs;
“[0002] The subject matter described herein relates to multi-range location tracking systems for tracking the location of people, pets, or things, and a method of providing such system. 

[0042] The aspects of the multi-range location tracking system 100 are not limited to tracking the location of small children. Other implementations may be used where a person or a pet may not be able to find their own way. For example, elderly persons suffering from Alzheimer's disease, disabled persons suffering from conditions such as severe autism, congenital conditions affecting the intellect, brain injury, or other conditions which may reduce their spatial and/or language skills, or pets such as dogs running free in a park may all be kept safe and secure by wearing a GPS-enabled accessory device 104, which will allow their caregiver to monitor their location at all times and become alerted if they stray out of a safe range. Alternatively, the invention may be applied to a car-finder application, where the GPS accessory device 104 is left in a car and the software application 118 running on the base unit 110 may be used to help the driver of the car locate it within a large unmarked parking lot.” (Emphasis added).
  

Regarding claim 5 and the limitation the method of claim 4, further comprising: 
receiving, by the mobile device from the caretaker, a command to share location information corresponding to the pet animal with the navigation system “, the user uses a Bluetooth communication function or an infrared communication function of the portable information terminal 3 to automatically transfer the POI information to the car navigation apparatus 2.”; and 

“[0088] At first, an overall configuration of a car navigation system 1 is described briefly. FIG. 1 is a diagram explaining a car navigation system 1 according to the present invention. A user (a driver or a passenger) searches for POI information of a restaurant, a facility, etc., from a web server 4, which is a contents server having POI information, via a mobile phone network/Internet 5 and displays it on a screen, using the portable information terminal 3. Further, for example, the user reserves the restaurant with a reservation form from the screen searched using a portable information terminal 3. Or, the user telephones to the restaurant using the telephone number of the restaurant described in the screen searched using a portable information terminal 3 to have communication with the restaurant, etc. Next, when the user enters the vehicle, the user uses a Bluetooth communication function or an infrared communication function of the portable information terminal 3 to automatically transfer the POI information to the car navigation apparatus 2. A destination in the car navigation apparatus 2 is set based on location information (position information) of the POI information input to the car navigation apparatus 2. At that time, the car navigation apparatus 2 according to the present invention”
  
The user must command the Bluetooth of the phone to connect to the vehicle to the vehicle before the communications there between can begin and the location in formation, i.e. the POI can be transmitted to the vehicle.

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of connecting communications between a mobile cell phone and a vehicle navigation system. 



Therefore, the results would have been predictable to one of ordinary skill in the art.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Okamoto to the prior art of Wheeler as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”.  Such a combination would allow the parent of Okamoto to get in their vehicle and allow their cell phone to communicate to the vehicle the destination of the lost child/pet.

Regarding claim 6 and the limitation the method of claim 5, wherein the communication link comprises a wireless pairing see Okamoto para;
“[0101] The portable information terminal 3 has a hardware configuration which is well-known per se. The portable information terminal 3 may be a PDA (Personal Digital Assistant), a mobile phone, a portable personal computer, etc. The portable information terminal 3 has functions described hereafter. Further, the portable information terminal 3 has communication means such as Bluetooth communication, infrared communication, etc., for communicating with the car navigation apparatus 2.” 

	Wherein it is understood that Bluetooth communication comprises and connotes the claimed wireless pairing.
Regarding claim 7 and the limitation the method of claim 6, wherein each location of the plurality of locations is communicated from the mobile device to the navigation system within a single, unbroken session of the wireless pairing see the teachings of Wheeler Figure 4 and para 0040 wherein it is understood that the case where the parent goes to the park , activates the application loses and then finds the child connotes the claimed single unbroken session of the wireless pairing.  

Regarding claim 8 and the limitation the method of claim 7, wherein the establishing, communicating, and setting occur while the mobile device is located within the vehicle see the teachings of the combination of Wheeler and Okamoto above wherein it is understood that the user of Wheeler “activating the child tracking application” while still located within the vehicle connotes the claimed limitations.  Further, one of ordinary skill in the art would find it obvious to activate the tracking application for a pet before leaving the vehicle just in case the pet runs away as soon as the door is opened.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of connecting communications between a mobile cell phone and a vehicle navigation system while located within the vehicle. 



Therefore, the results would have been predictable to one of ordinary skill in the art.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Okamoto to the prior art of Wheeler as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”.  Such a combination would allow the parent of Okamoto to get in their vehicle and allow their cell phone to communicate to the vehicle the destination of the lost child/pet.

Regarding claim 9 and the limitation the method of claim 8, wherein the receiving the command occurs while the mobile device is located within the vehicle see the teachings of Wheeler wherein it is understood that the user can activate the child tracking application 406 at any time or any place including inside a vehicle as taught by Okamoto.  That is, Okamoto teaches using a mobile device to control the vehicle and as such teaches it is obvious to use a mobile device inside of a vehicle.    

Accordingly, the prior art references teach all of the claimed elements.



Furthermore, all the claimed elements would continue to operate in the same manner.  Specifically the user’s desired destination of finding their pet or child would be received by the vehicle navigation system.   

Therefore, the results would have been predictable to one of ordinary skill in the art.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Okamoto to the prior art of Wheeler as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”.  Such a combination would allow the parent of Okamoto to get in their vehicle and allow their cell phone to communicate to the vehicle the destination of the lost child/pet.

Regarding claim 10 and the limitation the method of claim 9, wherein the wireless pairing employs Ultra High Frequency (UHF) radio waves see Wheeler para:
[0027] In one embodiment, the wireless link 108 includes a short-range wireless connection such as Bluetooth. The Bluetooth protocol is a short-range, low-power 1 Mbit/sec wireless network technology operated in the 2.4 GHz band, which is appropriate for use in piconets. A piconet can have a master and up to seven slaves. The master transmits in even time slots, while slaves transmits in odd time slots. The devices in a piconet share a common communication data channel with total capacity of 1 Mbit/sec. Headers and handshaking information are used by Bluetooth devices to strike up a conversation and find each other to 

Wherein it is understood that Ultra high frequency (UHF) is the ITU designation for radio frequencies in the range between 300 megahertz (MHz) and 3 gigahertz (GHz) and Bluetooth operating at 2.4 GHz falls within that range.

Regarding claim 11 see the rejection of corresponding parts of claim 1 above incorporated herein, regarding the limitations a method comprising: 
establishing a communication link between a mobile device and a navigation system of a vehicle, see claim 1 above wherein the device of Wheeler connects to the vehicle of Okamoto  
the navigation system of Okamoto presenting driving instructions leading to a destination (i.e. the lost child or pet being tracked by Wheeler);
receiving, in a series by the mobile device, multiple pieces of location information wherein each successive piece thereof identifies an updated location of a traveling object see Wheeler wherein it is understood that “real time” and “The arrow will update 
passing a first piece of the multiple pieces of location information over the communication link from the mobile device to the navigation system, 
the first piece identifying a first location occupied by the traveling object at a first time see Wheeler paras [0040-0041] “In an embodiment where the base unit's location is known, either via manual entry or via GPS tracking or via synchronizing with the GPS tracker at the beginning of a tracking session, this interface may provide a compass-like functionality and point the parent to the right direction of the lost child, as well as display the distance of the parent to the child.“ wherein the arrow is pointed in one direction/location with a distance ; 
setting the first location as the destination within the navigation system and updating the driving instructions accordingly in para [0040] “For example, the electronic voice commands may include "turn right" or "turn left" or "go straight" or some other direction command.”; 
passing, after the passing of the first piece, a second piece of the multiple pieces of location information over the communication link from the mobile device to the navigation system see Wheeler para [0040] wherein “updating interactively” connotes a second location as the arrow is updated as the parent approaches the child, 
the second piece identifying a second location occupied by the traveling object at a second time, subsequent to the first time see Wheeler wherein it is understood that the  “update” connotes a subsequent time; and 


Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of tracking an object using a mobile cell phone inside of vehicle and instructing the vehicle to drive to the location of the object being tracked. 

Furthermore, all the claimed elements would continue to operate in the same manner.  Specifically the user’s desired destination of finding their pet or child would be received by the vehicle navigation system and the user would be taken to the location of the lost pet or child.   

Therefore, the results would have been predictable to one of ordinary skill in the art.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Okamoto to the prior art of Wheeler as explained above as merely performing the same function as it does separately and being 

Regarding claim 12 and the limitation the method of claim 11, wherein the second time is about five minutes or less after the first time see the teachings of Wheeler paragraphs:
“[0027] In one embodiment, the wireless link 108 includes a short-range wireless connection such as Bluetooth. The Bluetooth protocol is a short-range, low-power 1 Mbit/sec wireless network technology operated in the 2.4 GHz band, which is appropriate for use in piconets. A piconet can have a master and up to seven slaves. The master transmits in even time slots, while slaves transmits in odd time slots. The devices in a piconet share a common communication data channel with total capacity of 1 Mbit/sec. Headers and handshaking information are used by Bluetooth devices to strike up a conversation and find each other to connect. In this embodiment, while the GPS-enabled accessory device 104 may not include long-range cellular connectivity (although it can be easily provided above and beyond the short-range wireless connectivity), it is equipped with a transceiver 112 operating over a short-range (for example, up to 300 meters) wireless link 108, which allows the GPS data reported by this device 104 to be transmitted directly to a base unit 110 that is equipped with a compatible short-range transceiver 114. The multi-range wireless link 108 of the location tracking system may be implemented in various ways. For example, the short-range portion of the multi-range wireless link 108 may be a Bluetooth connection between the base unit 110 and the accessory device 104. In another example, the short-range portion of the multi-range wireless link 108 may be provided by a radio frequency link not based on Bluetooth, which may result in better battery life preservation and longer operating range. In yet another example, the short-range portion of the multi-range wireless link 108 may be any one of the WiFi communications standards, based on the IEEE 802.11 specifications. In yet another example, the wireless link 108 may be a WiMAX communications standards, based on the IEEE 802.16 specifications.”

 [0030] “…Information on the updated location of the base unit 110 allows the software running on the base unit 118 to show the relative location of the tracked person or object with respect to the location of the base unit….” and 

update interactively as the parent approaches the child 402. “ 

with regard to updating the location of the portable terminal with regard to reaching its destination wherein it is understood that The Bluetooth protocol is a short-range, low-power 1 Mbit/sec wireless network technology operated in the 2.4 GHz band is a substantially regular interval of less than five minutes.

Regarding claim 13 and the limitation the method of claim 12, wherein the travelling object is a pet animal located outside of confines set by its caretaker see the teachings of Wheeler paragraphs;
“[0002] The subject matter described herein relates to multi-range location tracking systems for tracking the location of people, pets, or things, and a method of providing such system. 

[0042] The aspects of the multi-range location tracking system 100 are not limited to tracking the location of small children. Other implementations may be used where a person or a pet may not be able to find their own way. For example, elderly persons suffering from Alzheimer's disease, disabled persons suffering from conditions such as severe autism, congenital conditions affecting the intellect, brain injury, or other conditions which may reduce their spatial and/or language skills, or pets such as dogs running free in a park may all be kept safe and secure by wearing a GPS-enabled accessory device 104, which will allow their caregiver to monitor their location at all times and become alerted if they stray out of a safe range. Alternatively, the invention may be applied to a car-finder application, where the GPS accessory device 104 is left in a car and the software application 118 running on the base unit 110 may be used to help the driver of the car locate it within a large unmarked parking lot.” (Emphasis added).

Regarding claim 14 and the limitation the method of claim 13, wherein the communication link comprises a wireless pairing see Okamoto para;
“[0101] The portable information terminal 3 has a hardware configuration which is well-known per se. The portable information terminal 3 may be a PDA (Personal Digital Assistant), a mobile phone, a portable personal computer, etc. Bluetooth communication, infrared communication, etc., for communicating with the car navigation apparatus 2.” 

	Wherein it is understood that Bluetooth communication comprises and connotes the claimed wireless pairing.

Regarding claim 15 and the limitation the method of claim 14, wherein the first and second location information are both communicated from the mobile device to the navigation system within a single, unbroken session of the wireless pairing see the teachings of Wheeler Figure 4 and para 0040 wherein it is understood that the case where the parent goes to the park, activates the application loses and then finds the child connotes the claimed single unbroken session of the wireless pairing.  

Regarding claim 16 and the limitation the method of claim 15, wherein the establishing, passing of the first location information, setting the first location, passing the second location information, and setting the second location occur while the mobile device is located within the vehicle see the teachings of the combination of Wheeler and Okamoto above wherein it is understood that the user of Wheeler “activating the child tracking application” while still located within the vehicle connotes the claimed limitations.  Further, one of ordinary skill in the art would find it obvious to activate the tracking application for a pet before leaving the vehicle just in case the pet runs away as soon as the door is opened.  
Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of connecting communications between a mobile cell phone and a vehicle navigation system while located within the vehicle. 

Furthermore, all the claimed elements would continue to operate in the same manner.  Specifically the user’s desired destination of finding their pet or child would be received by the vehicle navigation system.   

Therefore, the results would have been predictable to one of ordinary skill in the art.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Okamoto to the prior art of Wheeler as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”.  Such a combination would allow the parent of Okamoto to get in their vehicle and allow their cell phone to communicate to the vehicle the destination of the lost child/pet.

Regarding claim 17 A system comprising: a navigation system forming part of a vehicle; a mobile device connected to the navigation system by a communication link; the mobile device communicating, in a series over the communication link to the navigation system, a plurality of locations wherein each successive location within the    

Regarding claim 18 and the limitation the system of claim 17, wherein the communication link comprises a wireless pairing see Okamoto para;
“[0101] The portable information terminal 3 has a hardware configuration which is well-known per se. The portable information terminal 3 may be a PDA (Personal Digital Assistant), a mobile phone, a portable personal computer, etc. The portable information terminal 3 has functions described hereafter. Further, the portable information terminal 3 has communication means such as Bluetooth communication, infrared communication, etc., for communicating with the car navigation apparatus 2.” 

	Wherein it is understood that Bluetooth communication comprises and connotes the claimed wireless pairing.

Regarding claim 19 and the limitation the system of claim 18, wherein each location of the plurality of locations is communicated from the mobile device to the navigation 

Regarding claim 20 and the limitation the system of claim 19, wherein the communicating and setting occur while the mobile device is located within the vehicle see the teachings of the combination of Wheeler and Okamoto above wherein it is understood that the user of Wheeler “activating the child tracking application” while still located within the vehicle connotes the claimed limitations.  Further, one of ordinary skill in the art would find it obvious to activate the tracking application for a pet before leaving the vehicle just in case the pet runs away as soon as the door is opened.  
Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of connecting communications between a mobile cell phone and a vehicle navigation system while located within the vehicle. 

Furthermore, all the claimed elements would continue to operate in the same manner.  Specifically the user’s desired destination of finding their pet or child would be received by the vehicle navigation system.   

Therefore, the results would have been predictable to one of ordinary skill in the art.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Okamoto to the prior art of Wheeler as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”.  Such a combination would allow the parent of Okamoto to get in their vehicle and allow their cell phone to communicate to the vehicle the destination of the lost child/pet.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080062120 A1 to Wheeler, Lorraine et al. ((Wheeler) provided as reference #5 of the 12/07/2017 IDS) in view of US 20110022305 A1 to Okamoto; Keisuke as applied to the claims above and further in view of MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019]

Regarding claim 3 and the limitation wherein communicating each of the plurality of locations over the communication link comprises passing one location of the plurality of locations after another location of the plurality of locations at substantially regular intervals of about five minutes or less see the teachings of Wheeler paragraphs:
“[0027] In one embodiment, the wireless link 108 includes a short-range wireless connection such as Bluetooth. The Bluetooth protocol is a short-range, low-power 1 Mbit/sec wireless network technology operated in the 2.4 GHz band, which is appropriate for use in piconets. A piconet can have a master and up to seven slaves. The master transmits in even time slots, while slaves transmits in odd time slots. The devices in a piconet share a common communication data channel with total capacity of 1 Mbit/sec. Headers and handshaking information are used by Bluetooth devices to strike up a The multi-range wireless link 108 of the location tracking system may be implemented in various ways. For example, the short-range portion of the multi-range wireless link 108 may be a Bluetooth connection between the base unit 110 and the accessory device 104. In another example, the short-range portion of the multi-range wireless link 108 may be provided by a radio frequency link not based on Bluetooth, which may result in better battery life preservation and longer operating range. In yet another example, the short-range portion of the multi-range wireless link 108 may be any one of the WiFi communications standards, based on the IEEE 802.11 specifications. In yet another example, the wireless link 108 may be a WiMAX communications standards, based on the IEEE 802.16 specifications.”

 [0030] “…Information on the updated location of the base unit 110 allows the software running on the base unit 118 to show the relative location of the tracked person or object with respect to the location of the base unit….” and 

[0040] “… The arrow will update interactively as the parent approaches the child 402. “ 

with regard to updating the location of the portable terminal with regard to reaching its destination wherein it is understood that The Bluetooth protocol is a short-range, low-power 1 Mbit/sec wireless network technology operated in the 2.4 GHz band is a substantially regular interval of less than five minutes.

See also the teachings of Okamoto Figure 10 step S1001 wherein the update is chosen based on the time.  

Although it is considered that the references teach passing one location of the plurality of locations after another location of the plurality of locations at substantially 

"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.  

	Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing to provide the combination of Wheeler and Okamoto with communication intervals of about 5 minutes or less for the express benefit of battery life preservation and longer operating range as set forth as in Wheeler para [0027]. 

Regarding claim 12 and the limitation the method of claim 11, wherein the second time is about five minutes or less after the first time see the rejection of corresponding parts of claim 3 immediately above wherein it is understood that Wheeler is a “prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." “ and it would be obvious .    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6977612 B1 to Bennet teaches broadcasting at substantially set intervals in Col. 1, lines 56+ “(9) FIG. 1 depicts a block diagram of an RTLS system in accordance with a preferred embodiment. In this figure, an identifier tag, preferably an RFID/RTLS tag, is installed in vehicle 104. This tag communicates with antennas 106, which are in turn connected to communicate with location application server 108. While three representative antennas 106 are shown, a typical installation will include many antennas, so that an RTLS tag can be located anywhere within the covered property. The tags can be set to broadcast a vehicle identification number, or other asset identifier, at set intervals (e.g., every 10 minutes, every hour, etc.)”

US 20070208497 A1 to Downs et al teaches communicating in substantially regular intervals including about 5 minutes in para:
“[0056] The vehicle-based clients/data sources 384 in this example may each be a computing system located within a vehicle that provides data to one or more of the predictive traffic information systems and/or that receives data from one or more of those system. In some embodiments, the Predictive Traffic Information Provider system may utilize a distributed network of vehicle-based data sources that provide information related to current traffic conditions for use in traffic prediction. For example, each vehicle may include a GPS ("Global Positioning System") device (e.g., a cellular telephone with GPS capabilities, a stand-alone GPS device, etc.) and/or other geo-location device capable of determining the geographic location, speed, direction, and/or other data related to the vehicle's In some cases, various factors may cause it to be advantageous for a mobile device to store multiple data samples that are acquired over a determined period of time (e.g., data samples taken at a pre-determined sampling rate, such as 30 seconds or a minute) and/or until sufficient data samples are available (e.g., based on a total size of the data), and to then transmit the stored data samples together (or an aggregation of those samples) after the period of time--for example, the cost structure of transmitting data from a vehicle-based data source via a particular wireless link (e.g., satellite uplink) may be such that transmissions occur only after determined intervals (e.g., every 15 minutes), one or more of the geo-location and/or communication devices may be configured or designed to transmit at such intervals, an ability of a mobile device to transmit data over a wireless link may be temporarily lost (e.g., such as for a mobile device that typically transmits each data sample individually, such as every 30 seconds or 1 minute, and possibly due to factors such as a lack of wireless coverage in an area of the mobile device, other activities being performed by the mobile device or a user of the device, or a temporary problem with the mobile device or an associated transmitter) such that storage of data samples will allow later transmission or physical download, etc. For example, if a wireless transmission of up to 1000 units of information costs $0.25 cents, and each data sample is 50 units in size, the it may be advantageous to sample every minute and send a data set comprising 20 samples every 20 minutes, rather than sending samples more frequently (e.g., every minute). Moreover, in some embodiments additional information may be generated and provided by a mobile device based on multiple stored data samples. For example, if a particular mobile device is able to acquire only information about a current instant position during each data sample, but is not able to acquire additional related information such as speed and/or direction, such additional related information may be calculated or otherwise determined based on multiple subsequent data samples.”

US 20070207793 A1 to Myer et al. teaches the recording module 202 may be communicated wirelessly to the remote storage device on a periodic interval (e.g., communicated every five minutes to conserve the cell battery and to minimize a memory space needed in the memory module 204).  in para:
“[0036] In operation 506, the output data 116 (e.g., used to remind a co-worker, a family member, and/or a friend who is not carrying a cell phone or other two-way communication device) of FIG. 1 and FIG. 2 may be generated on the wearable device 102 on a command (e.g., the command based on the configuration data 114 which may enable the output module 210 of the wearable device 102) received wirelessly through the network 100. In operation 508, a two-way messaging device (e.g., a cell phone, a PDA, a computer, the wearable device 102) may be used to remotely program at least one parameter (e.g., the transmission interval, the recording quality threshold, the wireless range threshold, the communication group, the language selection, the time of day setting, the location of the remote storage device, the communication device(s) attached to the data processing system, etc.) associated with the wearable device 102 based on the configuration data 114 received in a network enabled application. The recording module 202, according to operation 510 may be enabled (e.g. to store the sensory data 110 captured in the remote storage device) through the interface module 206 having a wireless communication circuitry (e.g., a Wi-Fi module). In operation 512, the sensory data 110 captured by the recording module 202 may be communicated wirelessly to the remote storage device on a periodic interval (e.g., communicated every five minutes to conserve the cell battery and to minimize a memory space needed in the memory module 204). The memory module 204, in operation 514, may be used to temporarily buffer the sensory data between the periodic intervals.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/HUNTER B LONSBERRY/            Supervisory Patent Examiner, Art Unit 3665